DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment and RCE filed on 8 November 2021 are acknowledged. Claims 1, 5, 7, and 8 are amended; claims 6 and 11-20 are cancelled; and claims 21-29 are newly added; Claims 1-5, 7-10, and 21-29 are pending; claims 1-5, 7-10 and 21 are withdrawn; and claims 22-29 are examined herein on the merits.
In response to the amendment filed on 8 November 2021, claim interpretation under 35 U.S.C. 112(f) is changed; the rejections under 35 U.S.C. 112(a) regarding the written description requirement are withdrawn; the rejections under 35 U.S.C. 112(a) regarding the enablement requirement are withdrawn; the rejections under 35 U.S.C. 112(b) are partially withdrawn and supplemented; rejections over the prior art are added; and the double patenting rejections are withdrawn.

Restriction
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 July 2021. The composition of claim 21 does not overlap in scope with the elected invention of a measurement device. 
System claim 22 is a linking claim that links together the elected invention of a measurement device and the invention of the composition of claim 21. Upon the indication of allowability of the linking claim, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is as follows in claim 22: 
"a measurement device using the thiocarbamate derivative to measure total chlorine in the solution."
The term "device" is a generic placeholder that does not imply particular structure. Likewise, one of ordinary skill in the art would not understand the term "measurement device" as referring to a type of structure.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 22 recites the limitation "a coumarin product of a thiocarbamate derivative prepared from 7-hydroxy-coumarin thiocarbamate." The meaning of this limitation is completely unclear. Regarding the limitation "a coumarin product of a thiocarbamate derivative…" the only disclosed coumarin product of a thiocarbamate derivative is illustrated on the right of Fig. 3, which is a fluorescent 7-hydroxycoumarin compound. However, this fluorescent product is not used as a reagent. Moreover, regarding the limitation "a thiocarbamate derivative prepared from 7-hydroxy-coumarin thiocarbamate," it is unclear what is meant by preparing a thiocarbamate from a thiocarbamate. Finally, it is unclear what is meant, in view of the disclosure, by a 7-hydroxy-coumarin thiocarbamate. The following compound, illustrated on the left of Fig. 3, is a thiocarbamate derived from a 7-hydroxycoumarin but is itself not a 7-hydroxycoumarin thiocarbamate given that it does not comprise a hydroxy group.

    PNG
    media_image1.png
    165
    296
    media_image1.png
    Greyscale

For purposes of evaluating the claims under 35 USC 112(a) and against the prior art, the indefinite limitation "a coumarin product of a thiocarbamate derivative prepared from 7-hydroxy-coumarin thiocarbamate" is interpreted as "a thiocarbamate derivative of a 7-hydroxycoumarin."
Regarding claim 22, the limitation "a measurement device using the thiocarbamate derivative to measure total chlorine in the solution" invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. 
The specification discloses structure that holds a solution (chamber, vessel, or cell) and structure to hold reagents (bottles) ([0033] of published specification). The specification further 
The specification discloses a method of measuring fluorescence intensity, and correlating fluorescence intensity to monochloramine concentration, but the specification does not disclose structure that measures fluorescence intensity.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For purposes of evaluating the claims under 35 USC 112(a) regarding the indefinite limitation "a measurement device using the thiocarbamate derivative to measure total chlorine in the solution", the instant disclosure is interpreted as implicitly disclosing "a device configured to measure fluorescence intensity of a solution comprising a 7-hydroxycoumarin."
Claim 24 recites the limitation "wherein the iodide accelerates a change in fluorescence intensity." If the limitation "the iodide accelerates a change in fluorescence intensity" is interpreted as a process step, then it is completely unclear how a system comprising 
Claim 25 recites the limitation "further comprising titrating the pH of the solution from an acidic pH to a neutral pH to generate potassium triiodide," which is plainly written as a process step. It is completely unclear how a system comprising compositions and a machine can comprise a process step. It is unclear who or what performs the recited titrating step. It is unclear how the recited titrating step further limits the scope of the claimed system.
Claim 26 recites the limitation "the measuring." There is insufficient antecedent basis for this limitation in the claim. Does this limitation refer to the preamble limitation "for measuring total chlorine in a solution" or to the measurement device limitation "to measure total chlorine in a solution"?
Claim 26 recites the limitation "the measuring further comprises titrating." There is insufficient antecedent basis for this limitation given that the claim does not previously recite a measuring that comprises something.
Claim 26 recites the limitation "the measuring further comprises titrating a pH of the solution to around a pH of 7." Given the lack of antecedent basis for the limitation "the measuring," it is unclear whether the limitation "… titrating a pH of the solution to around a pH of 7" ought to be interpreted as an intended use or as a process step. In the latter case, it is completely unclear how a system comprising compositions and a machine can comprise a process step. It is unclear who or what performs the recited titrating step. It is unclear how the recited titrating step further limits the scope of the claimed system.
Claim 27 recites the limitation "the monochloramine." There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "wherein the fluorescence intensity is correlated to a detection of the monochloramine in the solution based upon fluorescence curves generated from a range of monochloramine concentrations." This limitation appears to be a process step. It is completely unclear how a system comprising compositions and a machine can comprise a 
Claim 27 recites the limitation "wherein the fluorescence intensity is correlated to a detection of the monochloramine in the solution based upon fluorescence curves generated from a range of monochloramine concentrations." It is completely unclear what is meant by correlation of fluorescence intensity to a detection of something. Correlation implies a linear relationship between two variables (derived from the fluorescence curves), while detection is one of two binary outcomes (identifying the presence or absence of something).
Claim 28 recites the limitation "further comprising addition of a phosphate buffer to the solution," which is plainly written as a process step. It is completely unclear how a system comprising compositions and a machine can comprise a process step.
Claim 29 recites the limitation "the total chlorine measurement." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22 and 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang ("A highly selective fluorescent probe for the detection of hypochlorous acid in tap water and living cells," Spectrochimica Acta Part A: Molecular and Biomolecular Spectroscopy 203 (2018) 415–420 and Supplementary data; 3 June 2018; previously cited).
Regarding claim 22, Wang discloses a system (section 3.5, page 417; Fig. 4, page 418) comprising 
a reagent comprising a thiocarbamate derivative of a 7-hydroxycoumarin [fluorescent probe dimethylthiocarbamic acid O-(4-methyl-2-oxo-2H-chromen-7-yl) ester (DAME), Scheme 2, page 416]; 
iodide (I-, section 3.5, page 417; Fig. 4, page 418); and 

Wang treats solutions of probe DAME with I- and then measured fluorescence intensity of the resulting mixture (section 3.5, page 417; Fig. 4, page 418) using a spectrofluorometer (page 416, first para.). Wang discloses the necessary structure of the claimed system, and therefore claim 22 is anticipated.
Regarding the preamble limitation "A system for measuring total chlorine in a solution," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding the indefinite limitation "a measurement device using the thiocarbamate derivative to measure total chlorine in the solution" which invokes 35 U.S.C. 112(f), as noted above in the rejection under 35 USC 112(b) the instant disclosure is interpreted as implicitly disclosing "a device configured to measure fluorescence intensity of a solution comprising a 7-hydroxycoumarin." The spectrofluorometer of Wang is capable of measuring fluorescence intensity of a solution comprising a 7-hydroxycoumarin (Scheme 1, Fig. 4), and therefore has the necessary structure, or an equivalent thereof, for the claimed "measurement device using the thiocarbamate derivative to measure total chlorine in the solution."


    PNG
    media_image2.png
    182
    422
    media_image2.png
    Greyscale

Regarding indefinite claims 24-28, as set forth above in the rejections under 35 USC 112(b), these claims either recite method steps and/or intended uses that are unlinked to the 
Regarding claim 29, it is implicit to Wang's spectrofluorometer and the generated fluorescence intensity map of Fig. 4(a) that a display output such as a conventional computer monitor or display was employed with the Edinburgh FS5 spectrofluorometer. A conventional computer monitor or display is capable of being used "for the total chlorine measurement" or for any other data or image. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wang
Regarding claim 23, while it is implicit that the I- anion of Wang has a counter cation, Wang is silent as to the counter cation, and therefore does not explicitly disclose potassium iodide.
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
For the benefit of selecting a common, commercially available form of iodide, it would have been obvious to one of ordinary skill in the art at the time of filing that the iodide of Wang is potassium iodide.

Response to Arguments
Applicant's arguments filed on 8 November 2021 have been considered and are not fully persuasive and/or are moot in view of the new grounds of rejection.
Applicant's arguments do not specifically address the maintained grounds of rejection under 35 USC 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        /JENNIFER WECKER/Primary Examiner, Art Unit 1797